Citation Nr: 0711366	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  97-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed 
sarcoidosis.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to 
September 1992.  He had service in Southwest Asia during 
the Persian Gulf War.  

In September 2003, the veteran had a hearing at the RO 
before an Acting Veterans Law Judge.  

In September 2004, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  

In December 2006, the Board notified the veteran that the 
Acting Veterans Law Judge who conducted the veteran's 
September 2003 hearing was no longer employed by the 
Board.  

The Board informed the veteran that he was entitled to 
another hearing and listed his available options.  The 
veteran was given 30 days to respond.  To date, the 
veteran has failed to reply.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.  





REMAND

In its September 2004 remand, the Board noted that in 
April/May 1994, approximately 19 months after service, 
the veteran had been diagnosed with sarcoidosis.  

The Board also noted that the veteran had a history of 
scarlet fever and pneumonia as a child and that his 
service medical records had shown chronic complaints such 
as chest pain/tightness, shortness of breath with 
exertion, difficulty breathing, cough, and wheezing.  It 
was also noted that he had offered similar complaints 
after his diagnosis of sarcoidosis.  

Despite those complaints, the chest x-ray studies taken 
in service in 1991 and 1992 and in January 1994, had been 
within normal limits. 

In light of the diagnosis of sarcoidosis shortly after 
service and the similarity of the in-service and post-
service complaints, the Board requested that the veteran 
be scheduled for a VA examination to determine the 
etiology of his sarcoidosis.  

In February 2005, the Appeals Management Center (AMC) in 
Washington, D.C. notified the veteran that it had 
requested the VA medical facility nearest him to schedule 
the requested VA examination.  The AMC stressed that such 
an examination was very important and set forth the 
consequences of failing to report for such examination 
without good cause.  

The AMC further stressed that the VA medical facility 
would be contacting him about when and where to report 
for the examination.  

The AMC sent the notice to the veteran at his last 
address of record.  A copy of that letter was sent to the 
veteran's representative.  

On a Compensation and Pension Exam Inquiry, printed in 
June 2005, it was noted that the veteran had failed to 
report for the requested examination and that it had been 
cancelled on March 16, 2005.  The veteran's address 
listed on that inquiry was slightly different than his 
last reported address used by the AMC in February 2005.  

Consequently, in July 2005, the AMC again notified the 
veteran that the VA medical facility nearest him would be 
contacting him about when and where to report for the 
scheduled examination.  Such notice was sent the veteran 
at his last address of record.  As above, a copy was sent 
to the veteran representative.  

On a Compensation and Pension Exam Inquiry, printed in 
July 2005, it was noted that the AMC had requested the VA 
examination.  The veteran's address listed on that 
inquiry was his last reported address of record.  

In September 2005, the AMC notified the veteran that it 
had received a report from the VA medical facility that 
the veteran had not reported for his scheduled 
examination.  That notice had been sent to the veteran at 
his last reported address of record and a copy had been 
sent to the veteran's representative.  

The AMC requested that the veteran tell it why he had 
been unable to appear for his scheduled examination.  The 
AMC also requested that he tell it if he wished to 
reschedule his examination and gave the veteran 60 days 
to respond.  However, he did not respond within the 
requested time frame.

On a Compensation and Pension Exam Inquiry, printed in 
April 2006. it was noted that the AMC had failed to 
report for the requested VA examination and that such 
examination had been cancelled on July 29, 2005.  The 
veteran's address listed on that inquiry was different 
than his last reported address of record.  

In a copy of the notice of the VA examination, printed in 
April 2006, the veteran's address was different than his 
last reported address of record.  

Although none of the foregoing documents was returned by 
the Post Office as undeliverable, the mix of addresses 
used in attempting to contact the veteran raises a 
reasonable doubt as to whether he was properly notified 
of the VA examination.  

In October 2006, the veteran's representative reported 
that, during the previous year, the veteran had been in 
and out of VA hospitals and had been unaware of his 
scheduled VA examinations.  His representative stated, 
however, that the veteran was willing and able to report 
for any VA examinations.  

The representative noted that the veteran was a resident 
of the VA domiciliary in St. Albans, New York, and was 
scheduled for release in December 2006.  The 
representative also noted that the veteran had changed 
his address and could be reached through his family.  
Thereafter, that address change was added to his VA 
records.  

Since the Board's September 2004 remand, the United 
States Court of Appeals for Veterans Claims has held that 
VA must notify the veteran of the considerations 
associated with the assignment of a disability rating and 
an effective date for the award of benefits, if service 
connection is granted for a particular disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
To date, VA has not provided such notice to the veteran.  

Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran 
of the considerations necessary to 
the assignment of a disability rating 
and an effective date for the award 
of benefits if service connection for 
sarcoidosis is granted.  
Dingess/Hartman.

2.When the actions requested in part 
1 have been completed, schedule the 
veteran for a respiratory examination 
to determine the etiology of the 
veteran's sarcoidosis.  Copies of all 
documents associated with the 
scheduling of that examination must 
be sent to the veteran's 
representative and must also be 
associated with the claims file.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, been 
reviewed.  

In performing the examination, all 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

Following the examination, the 
examiner must render an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran has current 
disability manifested by sarcoidosis 
due to respiratory problems in 
service, including, but not limited 
to, the noted inservice complaints of 
chest pain/tightness, shortness of 
breath with exertion, difficulty 
breathing, cough and wheezing.  The 
rationale for any opinion must be set 
forth.  

3.  Following completion of all 
indicated development, the RO should 
readjudicate the issue of service-
connection for sarcoidosis in light 
of the evidence of record.  

If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The veteran need take no action unless he is notified to 
do so.  It must be emphasized, however, that the veteran 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).  


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2006).  



